UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


WARDELL HOPKINS,                      
               Plaintiff-Appellant,
                 v.                              No. 01-2124
BUTLER TECHNOLOGY SOLUTIONS,
              Defendant-Appellee.
                                      
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                Malcolm J. Howard, District Judge.
                        (CA-01-557-5-H-2)

                      Submitted: March 12, 2002

                       Decided: April 22, 2002

  Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

Wardell Hopkins, Appellant Pro Se. J. William Blue, Jr., NORTHER
BLUE, L.L.P., Chapel Hill, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2              HOPKINS v. BUTLER TECHNOLOGY SOLUTIONS
                                OPINION

PER CURIAM:

   Wardell Hopkins filed a complaint pursuant to Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to
2000e-17 (West 1994 & Supp. 2001), alleging racial and age discrim-
ination. Hopkins appeals from the district court’s order dismissing his
civil rights action as frivolous under 28 U.S.C.A. § 1915(e)(2)(B)(i)
(West Supp. 2001).

   The district court dismissed the claims as frivolous under § 1915(e)
based on Hopkins’ failure to allege certain facts and to support his
claims with evidence. Because Hopkins may be able to particularize
his complaint to state non-frivolous claims arising from the events
described in the complaint, see Coleman v. Peyton, 340 F.2d 603, 604
(4th Cir. 1965), we vacate the district court’s judgment and remand
the case to permit Hopkins the opportunity to particularize his com-
plaint.* In so doing, we express no opinion whether Hopkins’ com-
plaint, as particularized, can pass muster under § 1915(e) or whether
an amended complaint can survive a motion to dismiss or for sum-
mary judgment. Likewise, this disposition indicates no view of the
merits of Hopkins’ claims. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                          VACATED AND REMANDED

  *We note dismissing Hopkins’ complaint without prejudice would be
ineffective in this case because Title VII restricts Hopkins’ filing time to
90 days after receipt of the right to sue notice and that time has now
expired. See 42 U.S.C.A. § 2000e-5(f)(1) (West 1994 & Supp. 2001).